                                           STATE OF NEW YORK
                                      OFFICE OF THE ATTORNEY GENERAL

  LETITIA JAMES                                                                      DIVISION OF STATE COUNSEL
ATTORNEY GENERAL                                                                         LITIGATION BUREAU


                                                                    July 30, 2021

    BY ECF

    Honorable Rachel P. Kovner
    United States District Judge
    United States District Court for the
      Eastern District of New York
    225 Cadman Plaza East
    Brooklyn, New York 11201

                     Re:      Rives v. SUNY Downstate College of Medicine, et al.;
                              Case No. 20-cv-621 (RPK) (LB)

    Dear Judge Kovner:

             In accordance with Rule IV.B.3. of Your Honor’s Individual Practice Rules, this to advise
    the Court that Defendants today served on plaintiff pro se, via e-mail, the following papers in
    support of Defendants’ motion to dismiss Plaintiff’s Second Amended Complaint (ECF No. 17)
    in its entirety and with prejudice (the “Motion”):

           (i)       Defendants’ Notice of Motion;

           (ii)      Notice to Pro Se Litigant Pursuant to Local Civil Rule 12.1 of the Local Rules of
                     the United States District Courts for the Southern and Eastern Districts of New
                     York;

           (iii)     Declaration of Mark E. Klein, dated July 30, 2021, and Exhibits A through C
                     thereto;

           (iv)      Defendants’ Memorandum of Law in Support of the Motion; and

           (v)       in accordance with Local Civil Rule 7.2, copies of cases and other authorities cited
                     in Defendants’ Memorandum of Law that are unpublished or reported exclusively
                     on computerized databases.




                   28 Liberty Street, New York, New York 10005 ● Tel.: (212) 416-8610 ● http://www.ag.ny.gov
Honorable Rachel P. Kovner                                                               Page 2
July 30, 2021


       In accordance with Rule IV.B.3.c. of Your Honor’s Rules, Defendants will file the parties’
motion papers on ECF when briefing of the Motion is complete.

                                                    Respectfully submitted,

                                                    /s/ Mark E. Klein
                                                    Mark E. Klein
                                                    Assistant Attorney General
                                                    (212) 416-8663
                                                    Mark.Klein@ag.ny.gov

cc: Jan-Michael Rives (by electronic mail, with enclosures)
